

EXHIBIT 10.1


THIRD ADDENDUM TO AGREEMENT AND PLAN OF MERGER AND REORGANIZATION DATED MARCH
20, 2008 AMONG SINGLE TOUCH SYSTEMS INC. (FORMERLY KNOWN AS HOSTING SITE
NETWORK, INC.), SINGLE TOUCH ACQUISITION CORP. AND SINGLE TOUCH INTERACTIVE,
INC.


This Addendum is made and entered into as of the 27th day of June 2008. Unless
otherwise defined herein, capitalized terms used in this Addendum shall have the
meaning given to them as in the Agreement and Plan of Merger and Reorganization.


NOW, THEREFORE, in consideration of the respective covenants contained herein
and intending to be legally bound hereby, the Parties hereto agree as follows:


1. Section 8.2 of the Agreement and Plan of Merger and Reorganization is amended
to read as follows:


“8.2. TERMINATION FOR FAILURE TO CLOSE.


This Agreement shall be automatically terminated if the Closing Date shall not
have occurred by July 31, 2008, unless extended in writing by mutual agreement
of both the Parent and the Company”.


2. All other terms of the Agreement and Plan of Merger and Reorganization shall
continue with full force and effect.


3. This Addendum may be executed in any number of counterparts, each of which
shall be deemed to be an original, but all of which taken together shall
constitute one and the same agreement.


IN WITNESS WHEREOF, this Addendum has been executed by the Parties as of the
date first above written:


PARENT:
 
SINGLE TOUCH SYSTEMS INC.
     
By: /s/ Scott Vicari   
 
Name: Scott Vicari
 
Title: President
 
     
ACQUISITION SUBSIDIARY:
COMPANY:
SINGLE TOUCH ACQUISITION CORP.
SINGLE TOUCH INTERACTIVE, INC.
   
By:  /s/ Scott Vicari   
By:  /s/ Anthony Macaluso  
Name: Scott Vicari
Name: Anthony Macaluso
Title: President
 
Title: Chief Executive Officer

 
 
 
 

--------------------------------------------------------------------------------

 